Citation Nr: 1521707	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to April 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case was later transferred to Cheyenne, Wyoming.  The case was remanded in March 2013 in order to schedule the Veteran for a hearing, and again in May 2014 and December 2014 for additional development.

The Veteran testified at a videoconference hearing in November 2013 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of service connection for a heart disability has been raised by the record in the Veteran's November 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

In December 2014, the Board remanded the Veteran's case for further development, including obtaining new opinions for both the Veteran's service connection claims.  The opinions rendered in both instances, however, are inadequate because they failed to address the Board's remand directives.

With regard to hearing loss, the December 2014 remand directed the VA examiner to consider whether it was at least as likely as not that the Veteran's hearing loss had its onset during his period of active duty or within one year of separation.  The VA examiner adequately addressed all other portions of the remand directives, but neglected to give an opinion regarding onset within one year of service.  Because sensorineural hearing loss is subject to presumptive service connection if the condition manifested within one year of service, it is necessary that the examiner consider this question.

With regard to residuals of bronchitis, the remand directed the VA examiner to consider whether it was at least as likely as not that the Veteran's in-service bronchitis was related to any of his current respiratory conditions, including emphysema, COPD, chronic bronchitis, chronic sinusitis, non allergic vasomotor rhinitis, benign or malignant neoplasm of the sinus, nose, throat, larynx or pharynx, and chronic post nasal drainage.  The Board asked the examiner to contemplate the question of nexus for each of the disabilities listed, and to explain the reasons for any opinions rendered, to include a discussion of the relevant evidence.  The VA examiner provided a single sentence in response to the directives, answering the question posed but failing to provide an explanation for the reasons for their opinion or discuss relevant evidence.  Because of this, the opinion is inadequate.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must provide the Veteran's claims file to the examiner who provided the earlier opinions or, if they are not available, to an examiner who is qualified to give an opinion on the Veteran's bilateral hearing loss, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's contention at his November 2013 hearing that he has had difficulty with hearing loss since the 1960s.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss manifested within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's residuals of bronchitis, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's service treatment records, demonstrating treatment for cough and cold in October 1960 and January 1962.

ii) the Veteran's post-service medical records, which show current diagnoses of emphysema, COPD, chronic bronchitis, chronic sinusitis, non allergic vasomotor rhinitis, benign or malignant neoplasm of the sinus, nose, throat, larynx or pharynx, and chronic post nasal drainage.

iii) The Veteran's testimony at his November 2013 hearing regarding the continuity of residuals of pneumonia following his active service.

c) The examiner must provide an opinion including specific findings for each of the conditions listed as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's emphysema, COPD, chronic bronchitis, chronic sinusitis, non allergic vasomotor rhinitis, benign or malignant neoplasm of the sinus, nose, throat, larynx or pharynx, and chronic post nasal drainage (1) began during active service or (2) are related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






